CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our report dated February 28, 2014, relating to the financial statements and financial highlights which appear in the December 31, 2013 Annual Report of the Funds as listed in Appendix 1, which is also incorporated by reference into the Registration Statement.We also consent to the references to us under the headings “Independent Registered Public Accounting Firm” and "Financial Highlights" in such Registration Statement. /s/ PricewaterhouseCoopers LLP Philadelphia, Pennsylvania April 29, 2014 Appendix I Wilshire Mutual Funds, Inc. 1. Large Company Growth Portfolio 2. Large Company Value Portfolio 3. Small Company Growth Portfolio 4. Small Company Value Portfolio 5. Wilshire 5000 IndexSM Fund 6. Wilshire International Equity Fund (formerly the Wilshire Large Cap Core Plus Fund) Wilshire Variable Insurance Trust 7. 2und 8. 2und 9. 2und Equity Fund Balanced Fund Income Fund Small Cap Fund (formerly the Small Cap Growth Fund) International Equity Fund Socially Responsible Fund
